





CITATION: Schembri v. Way, 2011
          ONCA 568



DATE:  20110831



DOCKET: C53911



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Simmons JJ.A.



BETWEEN



Gordon
          Schembri, Schembri Financial Limited, Leaf Construction Management Inc. and
          1784652 Ontario Inc.



Plaintiffs (Appellants)



and



Al Way,
          Jamesway Construction Corporation, Kingsley Financial Inc., Triumph Financial
          Holdings Inc., 1725030 Ontario Inc., Premier Project Consultants Ltd.,
          National Rent-All Inc., Terra-Tec Excavating, Oxford & First St. Inc.,
          Simcoe & Eastwood Avenue Inc., and 359 King Ontario Inc.



Defendants (Respondents)



James M. Wortzman, for the plaintiffs (appellants)



Heath Whiteley, for the defendants (respondents)

Lorne S. Silver and Joseph Bellissimo, for the Receiver,
          Schwartz, Levitsky, Feldman Inc.



Heard:
July 11, 2011







COSTS ENDORSEMENT



[1]

We have reviewed the written submissions filed by Schembri (the
    appellant) and Way (the respondent).  Schembri was substantially but not
    entirely successful on the appeal.  He is entitled to his costs of the appeal.

[2]

In their written submissions, each party continued to attack the conduct
    of the other in the various proceedings underlying this appeal.  Their
    allegations have no bearing on the appropriate order to be made with respect to
    the costs of the appeal.  The appeal raised a genuine issue and nothing done in
    the context of the appeal calls for any costs sanction against any party by
    this court.  Schembri should have his costs on a partial indemnity basis.

[3]

The issue on appeal was quite narrow and turned on whether the motion
    judge had erred in the exercise of her discretion by failing to take into
    account the conduct of the parties in the context of the court ordered sale of
    the properties.  This was not a complicated appeal.  We also note that the
    appeal was argued only two weeks after the motion.  There was obviously no need
    to re-learn the file for the appeal.

[4]

We do not see this as a case where any costs awarded should be paid by
    the Estate.  This was, in essence, litigation between Schembri and Way.  Mr.
    Schembri was largely successful and Mr. Way should pay his costs of the
    appeal.

[5]

The Receiver chose not to file submissions with respect to costs,
    although counsel for the Receiver did appear on the appeal.  We are not aware of
    the terms of the order appointing the Receiver insofar as they may be relevant
    to the Receivers entitlement to compensation for any work done in relation to
    this appeal.  We will not make any order as to the Receivers costs of the
    appeal.

[6]

The motion before Weiler J.A. was settled by way of consent order.  That
    order did not address the questions of costs.  We will not make any order as to
    costs of that motion.

[7]

The parties are presently before the motion judge on the matter of the
    costs of the motion.  The motion judge should make that determination.

[8]

Having particular regard to the outcome of the appeal and the nature of
    the appeal, we are satisfied that Schembri should have his costs in the amount
    of $15,000, inclusive of disbursements and applicable taxes.

Doherty J.A.

John I. Laskin J.A.

Janet Simmons J.A.


